        Case 3:17-cv-07106-SK Document 106 Filed 01/07/20 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS (SBN 211222)
     Senior Assistant Attorney General
 3   BERNARD A. ESKANDARI (SBN 244395)
     Supervising Deputy Attorney General
 4   AMOS E. HARTSTON (SBN 186471)
     STEVEN D. DE SALVO (SBN 199904)
 5   Deputy Attorneys General
     300 South Spring Street, Suite 1702
 6   Los Angeles, CA 90013
     Tel: (213) 269-6348
 7   Fax: (213) 897-4951
     Email: bernard.eskandari@doj.ca.gov
 8
     Attorneys for Plaintiff the People of the State of
 9   California

10
                                 IN THE UNITED STATES DISTRICT COURT
11
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13

14   THE PEOPLE OF THE STATE OF                                Case No. 17-cv-07106-SK
     CALIFORNIA,
15                                                             UPDATE ON PROGRESS FOR
                    Plaintiff,                                 JANUARY 13, 2020 STATUS
16                                                             CONFERENCE
            v.
17                                                             Regarding Dkts. 81, 95, 99, 102, 105
     UNITED STATES DEPARTMENT OF
18   EDUCATION, et al.,                                        Date:            January 13, 2020
                                                               Time:            9:00 a.m.
19                  Defendants.                                Courtroom:       C, 15th Floor
                                                               Judge:           Hon. Sallie Kim
20

21

22

23          On November 25, 2019, the Court held a status conference regarding eight document

24   submitted for in camera review. (Dkts. 99, 103.) At the conference, the Court ordered the parties

25   (1) to meet and confer to identify a narrowed set of documents for Defendants to conduct a FOIA

26   review, and (2) to file a stipulation or competing proposals on how to manage the production of

27   those documents identified. (Dkt. 99.)

28          The parties have met and conferred a number of times and are continuing to meet and
                                                   1
                                  Update on Progress for January 13, 2020 Status Conference
                                                 Case No. 17-cv-07106-SK
        Case 3:17-cv-07106-SK Document 106 Filed 01/07/20 Page 2 of 2



 1   confer. The parties endeavor to avoid filing competing proposals and expect to file a joint

 2   stipulation by Friday, January 10, 2019, in advance of the further status conference on Monday,

 3   January 13, 2019.

 4

 5   Dated: January 7, 2019                                   Respectfully submitted,
 6                                                            XAVIER BECERRA
                                                              Attorney General of California
 7

 8                                                            /s/ Bernard A. Eskandari
                                                              BERNARD A. ESKANDARI
 9                                                            Supervising Deputy Attorney General
10                                                            Attorneys for Plaintiff the People of the
                                                              State of California
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
                               Update on Progress for January 13, 2020 Status Conference
                                              Case No. 17-cv-07106-SK
